Citation Nr: 1625141	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-46 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder with depressive disorder prior to May 14, 2015, and as 70 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1990 to October 1992.  She served in Southwest Asia from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the evaluation for generalized anxiety disorder from 10 to 30 percent, effective September 28, 2005.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

In August 2013, the Board denied entitlement to a disability rating in excess of 30 percent for the Veteran's generalized anxiety disorder with depressive disorder.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2014 order, granted the parties' joint motion for partial remand (JMR), vacating the Board's August 2013 decision, to the extent that it denied entitlement to an increased evaluation for generalized anxiety disorder with depressive disorder and remanded the case for compliance with the terms of the JMR.  Pursuant to the March 2014 JMR, the Board remanded this matter in November 2014 for additional development.  

The Veteran did not appeal the Board's August 2013 decision to the extent that it determined that the Veteran withdrew her appeal with respect to the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Accordingly, the issue of entitlement to a TDIU is not before the Board.  

In May 2015, the Appeals Management Center (AMC) granted a 70 percent disability rating for the Veteran's generalized anxiety disorder effective May 14, 2015.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to May 14, 2015, the Veteran's generalized anxiety disorder with depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as suspiciousness, continuous anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, irritability, intrusive thoughts, and isolation; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.  

2.  Since May 14, 2015, the Veteran's generalized anxiety disorder with depressive disorder most nearly approximated occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to May 14, 2015, the criteria for a disability rating of 50 percent for generalized anxiety disorder with depressive disorder, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2015).

2.  Since May 14, 2014, the criteria for assigning an disability rating in excess of 70 percent for generalized anxiety disorder with depressive disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in November 2005, which was sent prior to the April 2006 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with her claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  The Veteran was afforded VA psychiatric examinations in March 2006 and August 2012.  This matter was previously before the Board in November 2014, at which time it was remanded for further development.  Consistent with the November 2014 remand directives, updated VA treatment records were associated with the claims file and a VA examination was conducted in May 2015.  Thus, the Board finds substantial compliance with the March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected generalized anxiety disorder with depressive disorder, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that her service-connected generalized anxiety disorder with depressive disorder has worsened in severity since the most recent examination in May 2015.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Analysis 

Following the August 2013 Board decision, the Court remanded this matter to the Board in March 2014.  The Court found, as expressed in the JMR that the Board's August 2013 decision failed to address favorable evidence of record and relied on inadequate VA examination reports dated in March 2006 and August 2012.  

The Veteran's generalized anxiety disorder with depressive disorder is currently assigned a 30 percent schedular disability rating prior to May 14, 2015, and 70 percent disabling thereafter.  She contends that her generalized anxiety disorder with depressive disorder has been more severe than the currently assigned ratings and that she is entitled to increased ratings.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's generalized anxiety disorder with depressive disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule was based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of her current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Here, the Veteran's general anxiety disorder has been combined with her depressive disorder as the symptoms are not distinguishable.  Further, the Veteran has been diagnosed with mixed personality disorder.  The Board will consider all of the Veteran's psychiatric symptoms together.  

Prior to May 14, 2015

Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's psychiatric disability warrants a disability rating of 50 percent prior to May 14, 2015.  The evidence shows that prior to May 14, 2015, the Veteran's generalized anxiety disorder with depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: anxiety, chronic sleep impairment, constricted affect, memory impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritability, and intrusive thoughts.

The Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there is no evidence of: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  On the contrary, VA examination reports and treatment notes show normal speech and communication skills; cooperative behavior; absence of violence; and thought content free of obsessive thoughts.  The Veteran's hygiene was appropriate and within normal limits.  She maintained good eye contact, and she was oriented times three.  

As to social impairment, the Veteran reported feelings of social detachment and estrangement.  She indicated that she has difficulty trusting other people and participating in social engagements.  In her lay statements, the Veteran reported being hard on women at work who have children.  She reported difficulty being around children and accepting the pregnancies of others.  She reportedly experienced anxiety symptoms such as shortness of breath and numbness or tingling in the hands.  At the March 2006 VA examination, the Veteran reported that she had recently ended a year-long relationship with a man with whom she had numerous verbal conflicts.  She also reported that she has a variety of conflicts with her 13-year-old son.  She has several individuals who consider themselves her friends.  She noted a decrease in her socialization and in her interests.  VA treatment records dated in 2014 show that the Veteran was in a committed relationship and attended family counseling in order to maintain a healthy family dynamic.  The Board notes that the Veteran maintained a relationship with a romantic partner and otherwise demonstrated an ability to maintain some social relationships, despite significant, social impairments.

As to occupational impairment, the record shows that the Veteran has maintained employment throughout the appeal period.  She had been sought out to be the manager of her Red Lobster and ran two Red Lobsters.  She maintained the same job with satisfactory employment ratings for over five years.  The evidence shows that the Veteran quit her job at Red Lobster due to the commute.  She subsequently obtained employment at a local restaurant.  She reported stress related to work.  Although the Veteran does have anxiety and depression, her occupation was not significantly affected.  As to difficulty in adapting to stressful circumstances (including work or a work like setting), the Veteran testified her psychiatric symptoms would cause her to miss some days at work, but the overall evidence does not indicate that her difficulties with adapting to stressful situations are so severe as to warrant a higher disability rating.  

In a December 2010 VA treatment record the Veteran denied suicidal or homicidal ideation.  The treatment record includes a suicide risk screening, where the Veteran responded yes to thoughts of taking her life.  She reportedly had these thoughts in 2009.  However, she expressly denied suicide attempt or plan to take her life.  Subsequent treatment records and VA examinations consistently show a denial of suicidal or homicidal ideation.  

At the March 2006 VA examination, her mood was moderately anxious and her affect was congruent to the topic of discussion.  She denied any long-term memory difficulties, but did describe mild short-term memory problems including misplacing everyday objects and forgetting appointments.  The Veteran also endorsed concentration and attention difficulties, which were evidenced during the evaluation.  Although the Veteran reported mild physical symptoms associated with anxiety, she did not endorse sufficient symptoms to meet the minimum criteria and thresholds for panic attacks.  Psychological testing indicated that the Veteran had severe anxiety (Beck Anxiety Index).  Her GAF score was assessed as being approximately 64.  The examiner noted that the Veteran's symptoms worsened since her previous VA examination in 2002.  The March 2006 VA examiner found that the Veteran's social and occupational functioning is mildly impaired by her anxiety symptoms.  

The Veteran was afforded another VA examination in August 2012.  The examiner noted mild impairment in social functioning during the interview secondary to symptoms associated with anxiety and depression.  The examiner found mild impairment in occupational functioning during the interview.  The examiner noted depressed mood and anxiety, but found no speech problems, memory problems, difficulty in understanding complex commands, or panic attacks.  The examiner noted some occasional reduction in work efficacy due to her psychiatric diagnosis and symptoms, but noted that her overall level of functioning does not appear to have changed significantly over the past several years according to her self-report, GAF scores, and associated mental health progress notes.  

The Veteran's GAF scores are also consistent with a 50 percent rating.  The Veteran was assigned multiple GAF scores during the appeal period ranging from 55 to 75.  The Veteran's GAF scores are not consistent with a rating in excess of 50 percent.  This score is in keeping with her moderate symptoms and some difficulty in social and occupational functioning, but generally functioning pretty well, and she has some meaningful interpersonal relationships.  She has not been assigned any GAF scores below 55 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF score accurately describes the Veteran's moderate symptomatology, consistent with a 50 percent disability rating.

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the observations on mental status examinations, have most nearly approximated the criteria for a 50 percent disability rating prior to May 14, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Since May 14, 2015

Following a review of the relevant evidence of record since May 14, 2015, the Board finds that the preponderance of the evidence is against a rating in excess of 70 percent.  The evidence shows that the Veteran's generalized anxiety disorder with depressive disorder produces deficiencies in most areas due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, intrusive memories, concentration problems, avoidance, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, and difficulty in adapting to stressful circumstances.

The Board finds that the Veteran's symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for own occupation, or own name.  Notably, none of the VA examiners found that the Veteran was totally occupationally and socially impaired.  

Pursuant to the Board's November 2014 remand, a VA examination was conducted in May 2015.  The examiner described the Veteran as cooperative; with appropriate hygiene; her speech was fluent and free of paraphasic errors; with normal rate and volume; thinking processes were appropriate and goal directed, oriented to person, place, and time; her affect was anxious.  The Veteran described her mood as "sad...sometimes anger."  

The Veteran has consistently denied self-harm, delusions, or hallucinations.  She reported one car accident due to her limited patience.  The evidence shows no history of violence.  Further, the VA examiner noted good impulse control, judgment, and insight.  Thus, while the Veteran struggles with irritability, the Board finds that there is no evidence of impaired impulse control sufficient to warrant a higher evaluation.

As to occupational impairment, the Veteran reported to the May 2015 VA examiner that she misses work approximately once per week due to anxiety.  She further reported being counseled once due to her overly aggressive behavior on the job.  Although the Veteran reported that she generally dislikes her job to due to its competitive nature and her inability to trust anyone, the Veteran has maintained full time employment in the restaurant industry throughout the appeal period.  

As to social impairment, the Veteran reported that she has been married to her husband for one year.  She described the relationship as "fair."  She identified her frequent worry and anxiety as a major issue in her marriage, family, and friendships.  The Board notes that throughout this appeal period, the Veteran maintained a supportive relationship with her husband and otherwise demonstrated an ability to maintain some social relationships, despite significant, even severe, social impairments due to irritability, as described above.  

Thus, the Board finds that the Veteran's psychiatric symptoms have resulted in deficiencies in most areas and her symptoms most nearly approximated a 70 percent disability rating.  The evidence of record does not support a finding that the Veteran has exhibited the level of cognitive, occupational and social impairment that render her totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent disability rating under the general rating schedule for psychiatric disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Other Considerations

Due consideration has been given to Hart and staged ratings have been assigned accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because her psychiatric symptoms such as chronic sleep impairment, intrusive thoughts, isolative behavior, and irritability are all contemplated by the rating criteria, which in any event, are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her descriptions of her psychiatric symptoms are consistent with the degree of disability addressed by such evaluation.  The Board notes that the Veteran has missed work due to her psychiatric symptoms, however, the record does not indicate marked interference with employment.  Further, the record does not show that the Veteran has required hospitalization.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's generalized anxiety disorder with depressive disorder is before the Board and there is no indication in the record that her psychiatric disorders, together with her other service-connected disabilities are not contemplated by the schedular criteria.  Significantly, the Veteran has not argued that the combined effects of her service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.


ORDER

Subject to the law and regulations governing payment of monetary benefits, prior to May 14, 2015, a disability rating of 50 percent for generalized anxiety disorder with depressive disorder is granted.

Entitlement to an increased disability rating in excess of 70 percent, since May 14, 2015, for generalized anxiety disorder with depressive disorder is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


